          Case 1:16-cr-00751-JMF Document 49 Filed 10/02/20 Page 1 of 1
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                       October 2, 2020
BY ECF
Hon. Jesse M. Furman
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007
                              Re: United States v. Valerie Volsky,
                                         16 Cr. 751 (JMF)
Dear Judge Furman:
       At the request of the parties, the Court previously adjourned sentencing in the above-
referenced case, sine die.
        Joined again by the defense, the Government respectfully writes to request that the status
reporting date in this case be adjourned from October 5, 2020 to October 9, 2020.
       Defendant Volsky pled guilty on November 9, 2016. On May 29, 2019, shortly after the
conclusion of a trial before Judge Schofield involving two of Volsky’s co-conspirators, Paul J.
Mathieu and Hatem Behiry, Volsky and the Government jointly requested that the Court schedule
Volsky’s sentencing. Since then, the Court has granted several adjournments to allow for the
sentencing of Mathieu and Behiry to precede that of Volsky.
        Since the parties made our last request for an adjournment, Judge Schofield has
rescheduled the sentencing of the last remaining defendant, Behiry, for October 6, 2020. In order
to ensure that Volsky completes her cooperation and that the Court has a complete understanding
of that cooperation before she is sentenced, the Government and Volsky respectfully renew our
request that this Court adjourn her sentencing until after Judge Schofield has sentenced defendant
Behiry.
        Once Behiry is sentenced, the parties plan to ask the Court to set a sentencing date and
refer the matter to the Probation Office for the preparation of a Presentence Investigation Report.


Application GRANTED. The Clerk of Court is             Respectfully submitted,
directed to terminate Doc. #48. SO
ORDERED.                                               AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:      S/
                                                       David Raymond Lewis
                                                       Stephen J. Ritchin
                October 2, 2020                        Timothy V. Capozzi
                                                       Assistant United States Attorneys
                                                       (646) 787-5645

cc:    Alexandra V. Tseitlin, Esq.(by ECF)
